Cooper, J.,
delivered the opinion of the court.
The appellant is not the landlord nor the grantor of the demised premises or of the reversion thereof, and the remedy by attachment for rent is by the statute limited to such persons, their heirs, executors, and administrators. Code, §§1302, 1324.
It is true that by § 1301 of the code a statutory lien is given to the landlord upon the agricultural products of the demised premises to secure the payment of the rent; but the remedy to enforce the lien by attachment is limited by the other provisions of the code noted.
Taylor v. Nelson, 54 Miss., was decided under a statute giving a lien and permitting any lienor to enforce it by statutory remedy,' Under the law as it now stands the remedy provided by the statute is expressly limited to persons occupying a relation to the land, and the appellant is not within the class.

The judgment is affirmed.